Citation Nr: 1510178	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  01-03 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to July 22, 1999, for the evaluation of ankylosing spondylitis of the spine and hips.

2.  Entitlement to a separate, compensable evaluation for lumbar strain with degenerative joint disease (DJD) and bilateral leg pain, since July 22, 1999.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran was a member of the United States Army Reserves, with an initial period of active duty training from March 1985 to June 1985; he was called to active duty for the period of December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In pertinent part, this decision recharacterized the Veteran's low back disability.  The condition rated as lumbar strain with DJD since May 1991 was now identified as ankylosing spondylitis of the spine and hips, and a 60 percent rating was assigned as of July 22, 1999.

In January 2004, July 2007, and May 2011, the Board remanded the Veteran's claims, to the RO for further development action.  In March 2013, the Board issued a decision addressing a number of appellate claims.  In relevant part, an earlier effective date for evaluation of ankylosing spondylitis was denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court).  No other matter decided in the March 2013 Board decision was appealed, and hence those decisions are final.  

One issue, service connection for chronic disabilities of multiple joints, was remanded by the Board; in an April 2014 decision which has not been appealed at this time, the RO granted service connection for disabilities of multiple joints.  As this represented a full grant of the benefits sought of appeal with regard to those claims, no further question remains for consideration by the Board.

The Court did, on the basis of a Joint Motion for Partial Remand, vacate the Board's denial regarding the effective date of evaluation of ankylosing spondylitis and remanded the matter back to the Board in March 2014 for further consideration.  

The Board notes that in its March 2013 decision, an allegation of clear and unmistakable error (CUE) regarding the April 2000 recharacterization of the low back disability, to include consideration of possible severance of the lumbar spine DJD rating, was referred to the RO for initial consideration.  The joint motion for remand noted that the Board found that the Veteran's January 2012 submissions appeared to argue that the April 2000 rating decision committed CUE by improperly severing service connection for lumbar strain and referred the issue to the Agency of Original Jurisdiction and also found that the April 2000 rating decision was not final and could not be reviewed for CUE.  The joint motion for remand noted that the Board did not provide an adequate statement of reasons or bases when it failed to address the Veteran's underlying arguments regarding errors in the April 2000 rating decision.  Upon further review the Board finds that the April 2000 decision was the one on appeal and hence was not final, therefore, there could be no valid allegation of CUE.  Instead, the Veteran used CUE language as part of his continuing disagreement with aspects of the decision on appeal, discussed below.  To the extent that CUE may have been alleged in the November 1992 rating decision which initially identified and characterized the disability in granting service connection, that allegation was addressed and rejected in the March 2013 decision.  March 2013 Board decision, p. 15.  That aspect of the Board decision was not appealed to the CAVC.

It is noted that the Board issued a second decision in March 2013, which remanded the issue of entitlement to an apportionment of the Veteran's disability compensation benefits greater than the rate of $733.00 per month.  This matter remains in remand status at the Agency of Original Jurisdiction. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a November 1992 rating decision, service connection for lumbar spine DJD was granted, and a 20 percent evaluation was assigned from the day following separation from active duty service, May 12, 1991.  In March 1994, a routine future examination was conducted, and the 20 percent evaluation was continued for lumbar spine DJD in an April 1994 decision.  Another routine future examination was conducted in December 1995, and a rating decision, dated in January 1996 but issued in February 1996, was issued which again continued the 20 percent evaluation of lumbar spine DJD.

In January 1997, within one year of notice of the prior rating decision, the Veteran alleged worsening of his low back disability and identified additional relevant evidence, in the form of VA treatment records, to support his allegation.  A September 1997 rating decision continued a 20 percent rating for lumbar spine DJD.  The Veteran filed a May 1998 NOD to this denial; for unknown reasons, the RO elected in July 1998 to exclude the low back from the appeal pending further development.  An August 1998 statement of the case (SOC) failed to address the low back, and instead a December 1998 rating decision continued the 20 percent rating for lumbar spine DJD.

The Veteran objected, and requested an SOC on the issue in December 1998.  Instead, the RO appears to have requested a routine future examination on the back and several other disabilities in February 1999.  The examination was conducted in July 1999, the same month the Veteran again filed correspondence alleging worsening of his low back disability.  The decision on appeal here arose directly from this July 1999 filing.

As is noted above, the April 2000 decision recharacterized the Veteran's low back disability.  The condition rated as lumbar strain with DJD since May 1991, under Diagnostic Codes 5295-5290, was now identified as ankylosing spondylitis of the spine and hips, and a 60 percent rating was assigned as of July 22, 1999, under Code 5286.

In an August 2000 notice of disagreement (NOD), the Veteran objected to both the effective date assigned for evaluation of his disability as ankylosing spondylitis, and the failure to continue rating his lumbar DJD as a separate disability.

Although he has referred to the RO's April 2000 actions as clearly and unmistakably erroneous, the decisions he attacks were the subject of timely NODs to that rating, and hence they did not become final, and cannot be the subject of CUE.

Although an NOD has been received with regard to what the Veteran describes as the termination of a 20 percent evaluation for lumbar spine DJD, no SOC has been issued which clearly addresses the Veteran's allegation of continued entitlement to two separate ratings for two disabilities of the low back.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

The determination as to whether there are one or two disabilities to be rated is inextricably intertwined with the Veteran's claim for an earlier effective date for evaluation of his ankylosing spondylitis as the nature of that claim may be altered from one for increase, to one for service connection, with differing effective rules applying to each.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issue of entitlement to a separate, compensable evaluation for lumbar strain with degenerative joint disease (DJD) and bilateral leg pain, since July 22, 1999.  Advise the Veteran of the procedural requirements to perfect an appeal of the issue.  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim for an effective date prior to July 22, 1999, for the evaluation of ankylosing spondylitis of the spine and hips, in light of the determination regarding lumbar spine DJD and the Board's discussion of the procedural history, above.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





